Citation Nr: 0103810	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-23 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for pes planus.

2.  Entitlement to a compensable evaluation for residuals of 
a left tibia stress fracture, prior to December 28, 1998.

3.  Entitlement to an increased rating for residuals of a 
left tibia stress fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

The veteran served on active military duty from November 1985 
to September 1992.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from rating 
decisions from the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Columbia, South Carolina 
(hereinafter RO).

The issue of entitlement to service connection for a prostate 
disorder was raised by the veteran in December 1997.  
Additionally, in January 2001, the appellant presented new 
claims of entitlement to service connection for anemia 
secondary to hemorrhoids, and entitlement to an increased 
evaluation for hemorrhoids.  These issues have not been 
developed for appellate review, and they are therefore 
referred to the RO for appropriate disposition.  


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This act introduces several 
fundamental changes into VA's adjudication process which 
impact on the veteran's claims on appeal.  As these 
procedures could not have been followed by the RO at the time 
of the rating decisions at issue, and as these procedures are 
more favorable to the veteran than those previously in 
effect, further development is in order.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

Initially, the Board notes that in the veteran's substantive 
appeals, he requested a personal hearing before the Board in 
Washington, D.C.  This hearing was canceled at the request of 
the veteran in December 2000.  Significantly, however, in his 
October 1999 notice of disagreement, a personal hearing at 
the regional office was requested, and the claims file does 
not indicate that the veteran has withdrawn that request in 
writing.  Therefore, additional development is in order.

Moreover, subsequent to the cancellation of the hearing 
before the Board the appellant submitted additional clinical 
evidence without a waiver of consideration of this evidence 
by the RO.  Accordingly, pursuant to the provisions of 
38 C.F.R. § 20.1304 (2000), further development is in order.

The Board additionally notes that the veteran was last 
afforded a VA examination in conjunction with his claim for 
an increased rating for left tibia stress fracture residuals 
in February 1998.  Subsequently, a VA x-ray dated in December 
1998, indicated findings consistent with a current stress 
fractures of the left tibia.  Moreover, the veteran contends 
that the pain in his left leg has increased in severity since 
that 1998 x-ray study.  As such, the Board concludes that an 
additional VA examination would provide a record upon which a 
fair, equitable, and procedurally correct decision can be 
made on the claim of entitlement to an increased rating for 
the veteran's service-connected left leg disorder.  
38 C.F.R. §§ 3.326, 3.327 (2000). 

Finally, the Board notes that the veteran's service entrance 
examination dated in October 1985, found no abnormalities of 
the feet.  There is no medical evidence of record that the 
veteran's pes planus is congenital in nature or preexisted 
active military service.  Therefore, in order to fairly 
assess the disability on appeal, the issue must be remanded 
for further clarification.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (VA may not rely on its own unsubstantiated 
medical judgment in the resolution of claims).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
evidence that manifestations of his 
service-connected left leg disorder have 
increased in severity, and that his pes 
planus did not preexist active military 
service.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The RO should contact the veteran to 
determine if he still wishes a hearing 
before a RO hearing officer in 
conjunction with his claims on appeal.  
The veteran should be provided the 
hearing so desired.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of the residuals of a 
left tibia stress fracture, and the 
etiology of any foot disorder found.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  Thereafter, 
with regard to any diagnosed foot 
disorder, to include pes planus, the 
examiner must offer an opinion whether 
the diagnosed disorder preexisted 
military service, and if so, whether it 
is at least as likely as not that the 
disorder underwent a permanent increase 
in the underlying disability during 
service beyond its naturally expected 
progress.  

With regard to the veteran's 
service-connected left tibia stress 
fracture residuals, the examiner should 
comment upon any evidence of a knee or 
ankle disability due to the 
service-connected disorder.  The examiner 
should record the range of left knee and 
ankle motion, as well as provide an 
opinion as to the degree of any joint 
disability, i.e., marked, moderate, or 
slight.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report should cover any weakened left 
knee or ankle movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.  A complete rationale for all 
opinions should be provided.  Any report 
prepared should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  Thereafter, the RO should adjudicate 
the issues on appeal as characterized on 
the title page of this remand.  If any 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

